Citation Nr: 1036017	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-23 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the right upper extremity.  

2.  Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the left upper extremity.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Paul, Minnesota.  
These claims were previously remanded by the Board in March 2009 
for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right upper 
extremity is manifested by mild symptomatology such as pain and 
numbness; it is not manifested by more moderate symptomatology or 
paralysis.  

2.  The Veteran's peripheral neuropathy of the left upper 
extremity is manifested by mild symptomatology such as pain, 
numbness and mild fine motor impairment; it is not manifested by 
more moderate symptomatology or paralysis.  

3.  The Veteran's peripheral neuropathy of the right lower 
extremity is manifested by mild symptomatology such as tingling 
and numbness; it is not manifested by more moderate 
symptomatology or paralysis.  

4.  The Veteran's peripheral neuropathy of the left lower 
extremity is manifested by mild symptomatology such as pain, 
numbness, and decreased Achilles tendon reflex; it is not 
manifested by more moderate symptomatology or paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial 
disability rating in excess of 20 percent for peripheral 
neuropathy of the right upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8513 (2009).  

2.  The criteria for establishing entitlement to an initial 
disability rating in excess of 20 percent for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8513 (2009).  

3.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).  

4.  The criteria for establishing entitlement to an initial 
disability rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  The Veteran's claim arises 
from his disagreement with the initial evaluations following the 
grant of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is required for these claims.  

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records and the Veteran's 
VA outpatient treatment records.  Also, in March 2005 and June 
2009, he was afforded formal VA examinations.  Finally, neither 
the Veteran nor his representative has identified any additional 
existing evidence that would be necessary for a fair adjudication 
of the claims.  Hence, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two ratings will be 
applied, the higher rating will be assigned if the disability 
picture more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, in Fenderson v. West, 12 Vet. App. 119, 
126 (1999), the Court noted that where, as here, the question for 
consideration is propriety of the initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of a "staged 
rating" is required.  

Diagnostic Code 8513 provides ratings for paralysis of all 
radicular groups of nerves, and it provides that mild incomplete 
paralysis is rated 20 percent disabling on the major side and 20 
percent on the minor side; moderate incomplete paralysis is rated 
40 percent disabling on the major side and 30 percent on the 
minor side; and severe incomplete paralysis is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  
Complete paralysis of all radicular groups is rated 90 percent 
disabling on the major side and 80 percent on the minor side.  

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; moderately 
severe incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement possible of 
muscles below the knee, flexion of knee weakened or (very rarely) 
lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral 
nerve injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the peripheral 
nerves, with application of the bilateral factor.  38 C.F.R. § 
4.124a.  

Relevant Facts

The record contains a private physical examination from March 
2004.  During the examination, the Veteran reported having some 
numbness and tingling in his feet and tingling in his fingers.  
Examination revealed no motor or sensory loss.  The Veteran was 
diagnosed with essential hypertension.  

The Veteran filed his claim of entitlement to service connection 
in December 2004.  Subsequently, the Veteran was afforded a VA 
examination in March 2005.  The Veteran did not have symptoms of 
peripheral vascular disease in the lower extremities or 
neurovascular symptoms.  However, the Veteran did report symptoms 
of peripheral neuropathy.  Specifically, the Veteran described 
paresthesias, loss of sensation and pain in the tips of fingers 
2, 3, and 4 of each hand and the bottoms of his feet.  Tingling 
in the fingertips was noted to be greater in the left upper 
extremity.  The Veteran also reported numbness in the fingertips 
and stated that he sometimes dropped objects.  The Veteran also 
described pain in the bottom of his feet.  The Veteran also 
reported weakness in the feet with stair climbing and only being 
able to drive with one hand on the steering wheel at a time 
because he has to shake the other hand to get feeling.  

Examination revealed normal radial pulse in the bilateral upper 
extremities and normal dorsalis pedis pulse and posterior tibial 
pulse in the bilateral lower extremities.  There was no evidence 
of motor loss in either side, but there was a loss of vibratory 
sense in the great toe bilaterally.  Deep tendon reflexes were 
also normal in the upper and lower extremities bilaterally.  
There was no paralysis, muscle atrophy, abnormal muscle tone or 
bulk, tremors, tics or other abnormal movements.  Gait and 
balance were found to be normal.  The examiner diagnosed the 
Veteran with peripheral neuropathy of the fingertips and feet.  
The examiner noted that most of the Veteran's upper extremity 
symptoms were due to his peripheral neuropathy, but a small part 
of them were due to carpal tunnel syndrome.  

The record demonstrates that the Veteran underwent surgery for 
left carpal tunnel syndrome in August 2007.  Following his 
surgery in September 2007, the Veteran reported during VA 
outpatient treatment that his wrist was no longer painful and 
that the sensation was coming back into his fingers.  The Veteran 
had surgery for right carpal tunnel syndrome in September 2007.  
An October 2007 neurosurgery outpatient note indicates that the 
Veteran was still having decreased sensation in digits 1 through 
3 bilaterally in comparison to his peripheral neuropathy of the 
remaining digits.  The Veteran also felt weak in his bilateral 
grasp.  Strength testing revealed bilateral grasp, abductor 
pollicis brevis and opponens pollicis to be approximately 4+/5, 
while the remainder of upper extremity strength was 5/5.  There 
was also decreased light touch in all digits with slightly more 
loss in digits 1 through 3.  The Veteran reported that his 
numbness was lightening in degree and that he had no weakness 
upon follow-up treatment in November 2007.  

The Veteran underwent a general VA examination in February 2008 
for individual unemployability.  The Veteran reported numbness in 
the hands and feet and pain in the feet with prolonged standing 
or walking.  The Veteran indicated that the main reason he quit 
working was because he could no longer tolerate walking on 
concrete floors due to pain in his feet.  It was noted that the 
numbness in the hands had gotten a little better since the 
Veteran's carpal tunnel surgeries, but that he still had some 
residual symptoms in the left hand.  Examination revealed motor 
strength in both upper and lower extremities to be normal.  
Sensation in the upper extremities was also normal.  However, 
sensation of the lower extremities was decreased to light touch 
and monofilament, and absent for vibration at 128 hertz (Hz).  
Reflexes were normal in the upper and lower extremities, aside 
from an absent Achilles tendon reflex in the left lower 
extremity.  Range of motion testing revealed normal strength in 
all ranges of motion for the upper extremities.  The examiner 
concluded that the Veteran was not unemployable.  

Finally, the Veteran was afforded an additional VA examination in 
June 2009.  The Veteran described slight numbness in the tips of 
the fingers with tingling intermittently in the left upper 
extremity.  His grip was deemed to be okay and his fine motor was 
described as slightly decreased.  It was noted that the Veteran 
no longer had pain into the left hand or wrist in the region of 
the median nerve.  Regarding the right upper extremity, the 
Veteran reported numbness of the fingertips with no tingling or 
weakness.  The examiner concluded that fine motor was fine and 
grip strength was intact.  Regarding the lower extremities, the 
Veteran reported numbness that increased to pins-and-needles 
sensation with walking.  The numbness spread from the mid-arch to 
the toes.  He also described an occasional burning feeling with 
intermittent mild shooting pain in various locations throughout 
the feet that lasted for no more than 5 to 10 minutes.  The 
Veteran also described weakness with lifting his left leg after 
walking.  

Examination revealed normal motor strength in both upper and 
lower extremities.  Sensation was normal in the right upper 
extremity, but there was slightly decreased sensation in the 
second and third fingertips of the left upper extremity.  Light 
touch and monofilament sensation were decreased from midfoot in 
both lower extremities and vibration sensation was absent.  
Reflexes were normal in both upper and lower extremities, aside 
from a decreased Achilles reflex in the left lower extremity.  
Nerve examination of the bilateral lower extremities revealed no 
fine or gross motor impairment, paralysis, muscle wasting or 
atrophy.  Nerve examination of the left upper extremity revealed 
fine motor impairment with mild decreased ability to pick up a 
paper clip.  There was no gross motor impairment, paralysis, or 
muscle wasting or atrophy.  Nerve examination of the right upper 
extremity revealed no impairment.  The examiner concluded that 
the Veteran's lower extremity peripheral neuropathy caused 
functional impairment in that it limited the Veteran's standing 
and walking.  There was no functional impairment due to the right 
upper extremity peripheral neuropathy, but the left upper 
extremity did cause mild decrease in fine motor function.  The 
examiner concluded that the Veteran was able to perform 
substantially gainful employment.  

Upper Extremities

The Veteran contends that he is entitled to initial disability 
ratings in excess of 20 percent for his peripheral neuropathy of 
the upper extremities.  Service connection was granted for 
peripheral neuropathy of the right upper extremity and the left 
upper extremity in an April 2005 rating decision.  Disability 
ratings of 20 percent were assigned under Diagnostic Code 8513, 
effective as of December 21, 2004.  The Veteran appealed these 
disability ratings to the Board in July 2006.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 20 percent for peripheral neuropathy of 
either upper extremity at any time during the pendency of his 
claim.  

As previously discussed, mild incomplete paralysis is rated as 20 
percent disabling on the major side and 20 percent on the minor 
side, and moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side 
under Diagnostic Code 8513.  38 C.F.R. § 4.124a.  The Veteran's 
June 2009 VA examination reveals that the Veteran is left hand 
dominant.  

According to the March 2005 VA examination, the Veteran suffered 
from numbness and pain in the tips of his fingers.  There was no 
evidence of motor loss, paralysis, muscle atrophy, or abnormal 
muscle tone.  The examiner also noted that part of the Veteran's 
symptomatology was related to carpal tunnel syndrome - a disorder 
for which the Veteran is not service-connected.  Subsequent VA 
outpatient treatment records note that the Veteran's symptoms 
improved following carpal tunnel surgery in 2007.  A February 
2008 VA examination noted that the Veteran's numbness had gotten 
a little better since the surgeries, but that he still had some 
symptoms in the left hand.  Motor strength, sensation, and range 
of motion testing were normal in the upper extremities, 
bilaterally.  Finally, the June 2009 VA examination revealed 
normal sensation in the right upper extremity with slightly 
decreased sensation in the second and third fingertips of the 
left upper extremity.  Reflexes were normal in both upper 
extremities, and there was no paralysis or muscle wasting.  The 
examiner concluded that there was no functional impairment of the 
right upper extremity and a mild decrease in fine motor function 
in the left upper extremity.  

This evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 20 percent for either upper 
extremity.  The symptoms have been mostly sensory in nature and 
the evidence demonstrates that these symptoms were eased upon 
surgical intervention due to carpal tunnel syndrome.  The June 
2009 VA examiner also found no functional impairment of the right 
upper extremity and only mild functional impairment of the left 
upper extremity.  As such, the preponderance of the evidence 
demonstrates that the peripheral neuropathy of the right and left 
upper extremities is more appropriately characterized as "mild" 
rather than as "moderate."  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings will generally be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2009).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
peripheral neuropathy are numbness and pain.  However, such 
impairment is contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.124a.  The evidence does not suggest that the Veteran's 
disability has resulted in marked interference with employment or 
that there have been frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  In the present case, the February 2008 VA 
examination establishes that the Veteran is still capable of 
performing substantial gainful employment.  Therefore, the Board 
will not consider the issue further.  

As a final matter, as this issue deals with the ratings assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the record contains no 
evidence to suggest entitlement to higher disability ratings at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to initial 
disability ratings in excess of 20 percent for peripheral 
neuropathy of the left upper extremity and right upper extremity 
must be denied.

Lower Extremities

The Veteran contends that he is entitled to initial disability 
ratings in excess of 10 percent for his peripheral neuropathy of 
the lower extremities.  Service connection was granted for 
peripheral neuropathy of the right lower extremity and the left 
lower extremity in an April 2005 rating decision.  Disability 
ratings of 10 percent were assigned under Diagnostic Code 8520, 
effective as of December 21, 2004.  The Veteran appealed these 
disability ratings to the Board in July 2006.  However, as 
outlined below, the preponderance of the evidence of record 
demonstrates that the Veteran is not entitled to a disability 
rating in excess of 10 percent for peripheral neuropathy of 
either lower extremity at any time during the pendency of his 
claim.  

As previously discussed, mild incomplete paralysis of the sciatic 
nerve is rated 10 percent disabling and moderate incomplete 
paralysis is rated 20 percent disabling under Diagnostic Code 
8520.   38 C.F.R. § 4.124a.  

According to the March 2005 VA examination, the Veteran suffered 
from numbness and pain in the bottoms of his feet.  There was no 
evidence of motor loss, paralysis, muscle atrophy, or abnormal 
muscle tone.  There was evidence of loss of vibratory sense in 
the great toe bilaterally, but gait and balance were found to be 
normal.  During his February 2008 examination, the Veteran 
reported numbness in the feet and pain with prolonged walking or 
standing.  Motor strength was normal in both lower extremities, 
but there was evidence of decreased sensation to light touch, 
monofilament, and vibration.  Reflexes were also normal, aside 
from an absent Achilles reflex in the left lower extremity.  
Finally, during the June 2009 VA examination, the Veteran 
described numbness that increased to a pins-and-needles sensation 
in both feet when walking, as well as an occasional burning 
sensation.  Examination revealed normal motor strength in both 
lower extremities, but sensation was decreased in both feet.  
Reflexes were normal, aside from a decreased Achilles tendon 
reflex of the left lower extremity.  The examiner concluded that 
the Veteran had no fine or gross motor impairments of either 
lower extremity, and no paralysis, muscle wasting or muscle 
atrophy.  The Veteran's functional impairment was described as 
limited walking and standing.  

This evidence demonstrates that the Veteran is not entitled to a 
disability rating in excess of 10 percent for either lower 
extremity.  The Veteran's symptoms have been mostly sensory in 
nature, with no paralysis or motor impairment.  The Veteran has 
also maintained a normal gait.  As such, the preponderance of the 
evidence demonstrates that the Veteran's peripheral neuropathy of 
the right and left lower extremities is more appropriately 
characterized as "mild" rather than as "moderate."  

As noted in the previous section, the rating schedule represents 
as far as practicable, the average impairment of earning 
capacity.  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
However, the Veteran's symptoms associated with his service-
connected peripheral neuropathy are numbness, tingling, and 
decreased Achilles reflex in the left lower extremity.  Such 
impairment is contemplated by the rating criteria.  See 38 C.F.R. 
§ 4.124a.  The evidence does not suggest that the Veteran's 
disability has resulted in marked interference with employment or 
that there have been frequent periods of hospitalization.  The 
rating criteria reasonably describe the Veteran's disability and 
referral for consideration of an extraschedular rating is, 
therefore, not warranted.  

As a final matter, as this issue deals with the ratings assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in the 
case of Fenderson v. West, would be in order.  See 12 Vet. App. 
119 (1999).  However, as outlined above, the record contains no 
evidence to suggest entitlement to higher disability ratings at 
any time during the pendency of this claim.  As such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claims of entitlement to initial 
disability ratings in excess of 10 percent for peripheral 
neuropathy of the left lower extremity and right lower extremity 
must be denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the right upper extremity is 
denied.  

Entitlement to an initial disability rating in excess of 20 
percent for peripheral neuropathy of the left upper extremity is 
denied.  

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity is 
denied.  

Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


